Citation Nr: 1737405	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-36 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a disability of the lower and upper extremities.

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from January 15, 1978 to June 2, 1978; from February 11, 2003 to May 21, 2003; and from July 23, 2006 to November 28, 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, dated in April 2008 and September 2008.

The RO issued a June 2016 rating decision granting service connection for an unspecified depressive disorder, which assigned an initial 50 percent disability rating, effective July 17, 2008.  The Veteran filed an August 2016 notice of disagreement (NOD) with both the rating assigned and an implicit claim of TDIU.  The RO has acknowledged the Veteran's NOD.  See RO letter to the Veteran, dated September 20, 2016.  Thus, no action is required of the Board at this time.

The claim for service connection for a disability of the lower and upper extremities is addressed in the REMAND below.   


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his degenerative lumbar disc disease, headache disorder, and hemorrhoids had their onset during service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative lumbar disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a headache disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for hemorrhoids have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309   (2007).  

In pertinent part, the Veteran's service treatment records show a report of a "fall from working area" on an undated Reverse SRP Health Assessment; an October 23, 2007 Medical Record-Supplemental Medical Data Questionnaire indicating back pain and hemorrhoids; and an October 2007 Post Deployment Assessment noting low back pain for several months and hemorrhoids.

Post service, a December 7, 2007 MRI of the lumbar spine showed degenerative disc disease at L4-L5 with stenosis.  In February and March 2008, the Veteran underwent diagnostic testing because of complaints of headaches.  The impression was mild sinus disease.  A VA outpatient treatment record dated in February 2008 noted the Veteran's report of a back injury from a fall during service and complaints of progressive pulsatile headaches.  

On VA joints examination in August 2008, the Veteran reported that he fell from 9 feet while on active duty in Iraq and injured his back.  He stated that he had chronic low back pain since the fall.  He also reported experiencing headaches since November 2007 and hemorrhoids since September 2007.  Pertinent diagnoses included degenerative lumbar disc disease, tension headaches, and internal and external hemorrhoids.

First, the Veteran has been diagnosed with current disabilities, that is, degenerative lumbar disc disease, tension headaches, and internal and external hemorrhoids.  

Second, his service treatment records document complaints of back pain and hemorrhoids.  The Board also finds the Veteran's statements that he experienced headaches during service in November 2007 to be competent and credible.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's degenerative lumbar disc disease, tension headaches, and internal and external hemorrhoids had their onset during service.  Of particular note is the fact that these disorders were diagnosed only a few months following the Veteran's separation from service in November 2007.  

Pursuant to the "benefit-of-the-doubt" rule, where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter" the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for degenerative 

lumbar disc disease, tension headaches, and internal and external hemorrhoids is warranted. 


ORDER

Service connection for degenerative lumbar disc disease is granted. 

Service connection for a headache disorder is granted.

Service connection for hemorrhoids is granted. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the claim for service connection for a disability of the lower and upper extremities.

The Veteran asserts that a disability of his lower and upper extremities is due to service.  In pertinent part, his service treatment records show the following:  a left wrist sprain in February 1978 after feeling a sudden pain while doing push-ups; an assessment of a dislocated left wrist in March 1978 and complaints of left wrist pain for one month; left wrist x-ray, dated March 13, 1978; treatment for right knee pain in April 1978 following an injury during a run; a report of a "fall from working area" on an undated Reverse SRP Health Assessment; and an October 2007 Post Deployment Assessment noting swollen, stiff, or painful joints, described as right ankle pain following a fall.

During service, the Veteran also reported being exposed to smoke from oil fire, burning trash, and feces; vehicle or truck exhaust fumes; JP8 or other fuels; fog oils (smoke screen); radar/microwaves; and sand/dust.  See October 2007 Post Deployment Assessment.

Post service, in August 2008, the Veteran was treated for occasional hand and knee stiffness.  X-rays were negative for arthritis or any other joint pathology.  

On VA joints examination in August 2008, the Veteran reported bilateral hand and leg pain that had appeared gradually over the last several months since returning from Iraq.  No diagnosis was rendered.  On remand, an additional VA examination is required, as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for a disability of the lower and upper extremities; this specifically includes treatment records from the VA Caribbean Healthcare System from June 2011 to the present.

2. After completing directives (1), schedule the Veteran for an appropriate VA examination(s) of his joints, to include an undiagnosed illness examination.  

The entire claims file must be reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination(s).  

All appropriate testing, to include x-rays if indicated, should be conducted.

(a)  The examiner(s) should identify all current joint disorders of the upper and lower extremities found to be present, to include of the hands, wrists, knees, and ankles.

(b)  For EACH diagnosed joint disorder, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner(s) should acknowledge and consider the following:  

* a left wrist sprain in February 1978 after feeling a sudden pain while doing push-ups; an assessment of a dislocated left wrist in March 1978 and complaints of left wrist pain for one month; left wrist x-ray, dated March 13, 1978; 

* treatment for right knee pain in April 1978 following an injury during a run; and

* a report of a "fall from working area" on an undated Reverse SRP Health Assessment; and an October 2007 Post Deployment Assessment noting swollen, stiff, or painful joints, described as right ankle pain following a fall.

(c) The examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's joint symptoms/findings are a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness with only partially understood etiology and pathophysiology? 
 
(d)  If the Veteran's joint symptoms/findings are not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness, are they related to presumed environmental exposures during service in Southwest Asia, including smoke from oil fires, burning trash, and feces; vehicle or truck exhaust fumes; JP8 or other fuels; fog oils (smoke screen); radar/microwaves; and/or sand/dust? 

A complete explanation must be provided in support of the conclusions reached. 

3. Finally, review the record and readjudicate the claim on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


